DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2021 has been entered.

 Response to Amendment
Applicant’s response filed 01 February 2021 has been received and entered.  Claims 1, 2, 5, 7, 12, 15,19-22, 28 and 32 were amended and claims 6 and 17 have been canceled.  Claims 1-5 and 7-16 and 18-32 are currently pending in the instant application.  Claims 24-31 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 March 2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s arguments filed 01 February 2021 have been fully considered but are not deemed to be persuasive.

Drawings
The drawings filed 01 February 2021 are objected to because they are not of sufficient quality to determine particular information contained therein.  It is not clear why, but the text and lines of the figures is blurry.  It may be because the figures originally were presented in color and upon scanning into the file, the “color” resulted  with shaded regions which blurred the lines and text contained therein.  Regardless, the figures are blurred to the point that information in smaller fonts is unclear.  An example of what is in the record is reproduced below.

    PNG
    media_image1.png
    324
    582
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 32 (and dependent claims 2-5, 8-16, 18-19 and 23) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
	Claim 1 is directed to a protein comprising an FGF21 mutant which comprises “one or more mutation selected from the group consisting of the following mutations” of (a), (b), (c) and (d).  However, the mutations of (b) and (c) substitute the same sequence of amino acids from positions 170-174 with a different sequence of 6 amino acids.  Clearly, the FGF21 mutant cannot comprise both the mutations of (b) and (c).  Furthermore, the mutation of (d) is a substitution of the amino acid at position 174 but it is unclear how this mutation would be combined with either of the mutations of (b) and (c).  If the mutation of (d) were applied first, it would be negated by the mutations of (b) and/or (c) and if the mutations of (b) or (c) were applied first, would the mutation of (d) be applied using the numbering of the wild-type protein or the mutated protein?  Therefore, the metes and bounds of the claim are unclear and cannot be determined as they relate to more than one mutation of the recited substitutions.
	Claim 32 depends from claim 1 but is also indefinite for reciting mutations in combination with those recited in claim 1.  Claim 32 recites a substitution at position 170, but it is unclear how this mutation would be paired with either of the substitutions of (b) and (c) as they all intend to mutate the same position with different amino acids.  In regards to the mutation of (f), it is unclear how this mutation would be applied if the substitutions of (b) and (c) were applied as the numbering the protein would be different because a 5 amino acid sequence would be substituted with a 6 amino acid sequence.  Therefore, the metes and bounds of the claim are unclear and cannot be determined as they relate to more than one mutation of the recited substitutions.

Claim Objections
Claims 7 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Terminal Disclaimer
The terminal disclaimer filed on 01 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Application 15/768,616 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Christine J Saoud/Primary Examiner, Art Unit 1647